Exhibit 10.29

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of
September 28, 2010, by and between Green Mountain Coffee Roasters, Inc., a
Delaware corporation (the “Company”), and Luigi Lavazza S.p.A., an Italian
corporation (“Lavazza”). Unless otherwise defined herein, capitalized terms used
in this Agreement have the respective meanings ascribed to them in Section 1.

RECITALS

WHEREAS, the Company and Lavazza have entered into that certain Common Stock
Purchase Agreement, dated as of August 10, 2010 (the “Purchase Agreement”),
pursuant to which Lavazza has agreed to purchase a number, determined in
accordance with the Purchase Agreement, of newly issued shares of the Company’s
common stock, par value $0.10 per share (the “Common Stock”); and

WHEREAS, the Company and Lavazza wish to provide for certain arrangements with
respect to the registration of the Registrable Securities (as defined below) by
the Company under the Securities Act.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Definitions

Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the respective
meanings set forth below:

(a)    “Additional Shares” shall have the meaning given to such term in the
Purchase Agreement.

(b)    “Board” shall mean the Board of Directors of the Company.

(c)    “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

(d)    “Demand Notice” means a written request from Lavazza to the Company to
file a Demand Registration Statement, stating the number of Registrable
Securities to be included on such Demand Registration Statement.

(e)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(f)    “New Securities” shall have the meaning given to such term in the
Purchase Agreement.



--------------------------------------------------------------------------------

(g)    “Other Selling Stockholders” shall mean persons other than Lavazza and
Lavazza’s Subsidiaries who are from time to time entitled to include their Other
Shares in certain registrations hereunder.

(h)    “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted by the Company from time to time.

(i)    “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(j)    “Registrable Securities” shall mean the Shares, any Additional Shares and
any New Securities purchased by Lavazza in accordance with the Purchase
Agreement, in each case, that are held, from time to time, by Lavazza.

(k)    The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

(l)    “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include Selling Expenses.

(m)    “Registration Trigger Event” shall mean the earlier to occur of (i) such
time when Robert Stiller, members of his family and trusts for their benefit
cease to have, in the aggregate, “beneficial ownership” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of at least 10% of the outstanding
equity securities of the Company entitled to vote for members of the Board or
equivalent governing body of the Company or (ii) January 31, 2011 if the Company
and Lavazza have not executed the Distribution Agreement as contemplated by the
Purchase Agreement unless such parties mutually agree that negotiations for such
Distribution Agreement are continuing in good faith.

(n)    “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(o)    “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

(p)    “Selling Expenses” shall mean all underwriting discounts, selling
commissions, brokerage fees and stock transfer taxes applicable to the sale of
Registrable Securities, the fees and expenses of any legal counsel and any other
advisors Lavazza engages

 

2



--------------------------------------------------------------------------------

and all similar fees and commissions relating to Lavazza’s disposition of the
Registrable Securities.

(q)    “Shares” shall have the meaning given to such term in the Purchase
Agreement.

(r)    “Subsidiary” shall mean, with respect to any Person, any other Person
(A) of which such Person or a subsidiary of such Person is a general partner or
(B) of which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof.

Registration Rights

Demand Registration.

(s)    Request for Registration. Subject to the limitations set forth in
Section 2.1(c) of this Agreement, if after the earlier to occur of (i) the first
anniversary of the date of this Agreement or (ii) a Registration Trigger Event
the Company shall receive from Lavazza a Demand Notice, the Company will, as
soon as reasonably practicable, file and use its commercially reasonable efforts
to effect the requested registration of Registrable Securities on Form S-3 (or
any successor form thereto) and, if not then available to the Company, another
applicable form (a “Demand Registration Statement”). Once a Demand Registration
Statement is declared effective by the Commission, the Company shall maintain
its effectiveness for at least one hundred twenty (120) days (or such shorter
period as will terminate when all Registrable Securities covered by such Demand
Registration Statement have been sold or withdrawn). For the avoidance of doubt,
the Company may, but shall have no obligation to, maintain the effectiveness of
any Demand Registration Statement in respect of any shares of Common Stock that
were Registrable Securities at the time a Demand Registration Statement was
declared effective but have ceased to be Registrable Securities under the terms
of Section 2.10 of this Agreement. Notwithstanding anything contained herein, in
the event that the Commission or applicable federal securities laws and
regulations prohibit the Company from including all of the Registrable
Securities requested by Lavazza to be registered pursuant to this Section 2.1,
then the Company shall be obligated to include in such Demand Registration
Statement only such limited portion of the Registrable Securities as is
permitted by the Commission or such federal securities laws and regulations.

(t)    Demand Withdrawal. Lavazza may withdraw its Registrable Securities from a
Demand Registration at any time. In such case, the Company shall cease all
efforts to secure registration and such registration nonetheless shall be deemed
a Demand Registration Statement for purposes of Section 2.1(c)(ii) unless
(i) the withdrawal is based on the reasonable determination of Lavazza that
there has been, since the date of such request, a material adverse change in the
business or prospects of the Company or, based on the reasonable determination
of Lavazza and the Company that there has been, since the date of such request,
a material adverse change in general market conditions or (ii) Lavazza shall
have paid or reimbursed the Company

 

3



--------------------------------------------------------------------------------

for all of the Registration Expenses incurred by the Company in connection with
the withdrawn registration.

(u)    Limitations on Requested Registration. The Company shall not be obligated
to effect, or to take any action to effect, a registration pursuant to any
Demand Notice in accordance with this Section 2.1:

(i)    in any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act;

(ii)    after the Company has filed with the Commission three (3) Demand
Registration Statements pursuant to this Section 2.1 (counting for these
purposes only registrations which have been declared or ordered effective);

(iii)    if the Company has filed with the Commission a Demand Registration
Statement pursuant to this Section 2.1 within the preceding six (6) months, and
such Demand Registration Statement has been declared or ordered effective;

(iv)    during the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a Company-initiated registration;
provided that the Company is actively employing in good faith best efforts to
cause such registration statement to become effective; or

(v)    if a Demand Notice request is for a number of Registrable Securities that
is smaller than the greater of (i) one-third (1/3) of the Registrable Securities
then held by Lavazza or (ii) one million (1,000,000) shares of Common Stock.

(v)    Deferral and Suspension. At anytime after receiving a Demand Notice or
after any Demand Registration Statement has become effective, the Company may,
upon giving prompt written notice of such action to Lavazza, defer the filing of
or suspend the use of any such Demand Registration Statement if, in the good
faith judgment of the Company, the filing or use of a registration statement
covering the Registrable Securities would be detrimental to the Company or its
shareholders at such time and the Company concludes, as a result, that it is in
the best interests of the Company or its shareholders to defer the filing or
suspend the use of such Demand Registration Statement at such time. The Company
shall have the right to defer the filing of or suspend such Demand Registration
Statement for a period of not more than one hundred twenty (120) days from the
date the Company notifies Lavazza of such deferral or suspension. In the case of
the suspension of any effective Demand Registration Statement, Lavazza,
immediately upon receipt of notice thereof from the Company, will discontinue
any sales of Registrable Securities pursuant to such Demand Registration
Statement until advised in writing by the Company that the use of such Demand
Registration Statement may be resumed. In the case of a deferred Demand
Registration Statement, the Company shall provide prompt written notice to
Lavazza of (i) the Company’s decision to file or seek effectiveness of the
Demand Registration Statement following such deferral and (ii) the effectiveness
of such

 

4



--------------------------------------------------------------------------------

Demand Registration Statement. Notwithstanding the foregoing, Lavazza shall be
entitled, at any time after receiving notice of deferral pursuant to this
Section 2.1(d) and before the Demand Registration Statement becomes effective,
to withdraw such Demand Notice request and, if such request is withdrawn, such
registration shall not count as one of the permitted Demand Registration
Statements pursuant to Section 2.1(c)(ii) of this Agreement.

(w)    Other Shares. Subject to Section 2.3(d) below, any Demand Registration
Statement filed pursuant to a Demand Notice may include Other Shares, and may
include securities of the Company being sold for the account of the Company.

Company Registration.

(x)    Company Registration. After the first anniversary of the date of this
Agreement, if the Company shall determine to register any of its securities
either for its own account or the account of a security holder or holders, other
than a registration pursuant to Section 2.1 hereof, a registration relating
solely to employee or director benefit plans or employee dividend reinvestment
plans, a registration relating to the offer and sale of debt securities, a
registration relating to a corporate reorganization (including, without
limitation, by way of merger of the Company or any of its Subsidiaries with any
other business) or acquisition of another business or a registration on any
registration form that does not permit secondary sales, the Company will:

(i)    promptly give written notice of the proposed registration to Lavazza; and

(ii)    include in such registration, except as set forth in Section 2.3(d)
below, and in any underwriting involved therein all of such Registrable
Securities as are specified in a written request or requests made by Lavazza
received by the Company within ten (10) business days after such written notice
from the Company is received by Lavazza. Notwithstanding anything contained
herein, in the event that the Commission or applicable federal securities laws
and regulations prohibit the Company from including all of the Registrable
Securities requested by Lavazza to be registered in a registration statement
pursuant to this Section 2.2(a) then the Company shall be obligated to include
in such registration statement only such limited portion of the Registrable
Securities as is permitted by the Commission or such federal securities laws and
regulations.

(y)    Right to Terminate Registration. The Company shall have the right to, in
its sole discretion, defer, terminate or withdraw any registration initiated by
it under this Section 2.2 whether or not Lavazza has elected to include any
Registrable Securities in such registration.

Underwriting.

(z)    If, pursuant to Section 2.1, Lavazza intends to distribute the
Registrable Securities covered by its request by means of an underwriting, it
shall so advise the Company as part of its request made pursuant to
Section 2.1(a).

 

5



--------------------------------------------------------------------------------

(aa)    In connection with any offering pursuant to Section 2.1 involving an
underwriting of shares of Common Stock, the Company shall be entitled to select
the underwriter or underwriters for such offering, subject to the consent of
Lavazza, such consent not to be unreasonably withheld, conditioned or delayed.
In connection with any offering pursuant to Section 2.2 involving an
underwriting of shares of Common Stock, subject to the rights of any other
security holder at whose demand such offering will be effected, the Company
shall be entitled to select the underwriter or underwriters for such offering in
its sole discretion.

(bb)    In connection with any offering pursuant to Section 2.1 or 2.2 involving
an underwriting of shares of Common Stock, the Company will not be required to
include any of the Registrable Securities in such underwriting unless Lavazza
(i) accepts the terms of the underwriting as agreed upon between the Company and
the underwriters selected by the Company in accordance with Section 2.3(b),
(ii) enters into an underwriting agreement in customary form with such
underwriter or underwriters, and (iii) completes and executes all
questionnaires, powers of attorney, custody agreements, lock-up agreements,
indemnitees and other documents required under such underwriting terms.

(cc)    If the total amount of securities to be sold in any offering pursuant to
Section 2.1 or Section 2.2 exceeds the amount that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company will be required to include in the offering only that number of such
securities, including Registrable Securities and securities of Other Selling
Stockholders (subject in each case to the cutback provisions set forth in this
Section (d)), that the underwriters and the Company determine in their sole
discretion will not jeopardize the success of the offering. If the registration
has been requested pursuant to Section 2.1 hereof, the number of shares that are
entitled to be included in the registration and underwriting will be allocated
in the following manner: (a) first, securities of Other Selling Stockholders
requested to be included in such registration will be excluded, (b) second,
shares of Company equity securities that the Company desires to include in such
registration will be excluded and (c) third, Registrable Securities requested to
be included in such registration by Lavazza will be excluded. If the
registration has been initiated pursuant to Section 2.2 hereof, the number of
shares that are entitled to be included in the registration and underwriting
will be allocated in the following manner: (x) first, securities of Other
Selling Stockholders requested to be included in such registration and
Registrable Securities requested to be included in such registration by Lavazza
will be excluded (to be apportioned pro rata among Lavazza and the Other Selling
Stockholders according to the total amount of securities entitled to be included
therein owned by each selling stockholder or in such other proportions as
mutually agreed to by Lavazza and such Other Selling Stockholders) and
(y) second, shares of Company equity securities that the Company desires to
include in such registration will be excluded. To facilitate the allocation of
shares in accordance with the above provisions, the Company or the underwriters
may round the number of shares allocated to any selling stockholder to the
nearest 100 shares.

Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to Sections 2.1 and 2.2 hereof shall be borne by the
Company, except as provided in Section 2.1(b)(ii). All Selling Expenses relating
to securities registered on behalf of Lavazza shall be borne solely by Lavazza.

 

6



--------------------------------------------------------------------------------

Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Sections 2.1 and 2.2 hereof, the
Company will keep Lavazza advised as to the initiation of each such registration
and as to the status thereof. The Company will use its commercially reasonable
efforts, within the limits set forth in this Section 2, to:

(dd)    Keep such registration statement effective for a period of at least one
hundred and twenty (120) days from the date on which such registration statement
became effective;

(ee)    Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be (i) reasonably requested by Lavazza or
(ii) necessary to comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement for
the period set forth in subsection (a) of this Section 2.5;

(ff)    Furnish such number of prospectuses, including any preliminary
prospectuses, and other documents incident thereto, including any amendment of
or supplement to the prospectus, and such other documents to facilitate the
public sale or other disposition of such securities as is customary and as
Lavazza or any managing underwriter from time to time may reasonably request;

(gg)    Use its commercially reasonable efforts to cause all Registrable
Securities covered by a registration statement under this Section 2 to be listed
on each securities exchange on which similar securities of the Company are then
listed;

(hh)    Notify Lavazza, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the issuance of any
stop order by the Commission suspending the effectiveness of such registration
statement or the initiation of any proceedings by any Person to such effect, and
promptly use its commercially reasonable efforts to obtain the release of such
suspension or (ii) the occurrence of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading and
promptly furnish to Lavazza copies of a supplement or amendment of such
prospectus as may be necessary to correct such misstatement or omission; and

(ii)    In the case of any underwritten offering, (i) cause key executives of
the Company and its Subsidiaries to participate under the direction of the
managing underwriter in a “road show” scheduled by such managing underwriter in
such locations and of such duration as in the reasonable judgment of such
managing underwriter are customary and appropriate for such underwritten
offering and (ii) obtain all customary legal opinions, auditors’ consents and
comfort letters and experts’ cooperation as may be required covering
substantially the same matters as are customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to underwriters in
underwritten public offerings of securities.

Lavazza Obligations.

 

7



--------------------------------------------------------------------------------

(jj)    Discontinuance of Distribution. Lavazza agrees that, upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
Section 2.5(e) hereof, Lavazza will immediately discontinue disposition of
Registrable Securities pursuant to any registration statement covering such
Registrable Securities until Lavazza’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 2.5(e) hereof or receipt of notice
that no supplement or amendment is required and that Lavazza’s disposition of
the Registrable Securities may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this Section 2.6(a).

(kk)    Compliance with Prospectus Delivery Requirements. Lavazza covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it or an exemption therefrom in connection with
sales of Registrable Securities pursuant to any registration statement filed by
the Company pursuant to Section 2.1 or Section 2.2.

Indemnification.

(ll)    In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, to the extent permitted by
law, the Company will indemnify Lavazza and each of its directors, officers and
employees and each Person controlling Lavazza within the meaning of Section 15
of the Securities Act against any losses, claims, damages or liabilities to
which any of the foregoing may become subject under the Securities Act, the
Exchange Act or otherwise insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any preliminary or final prospectus contained in the
such registration statement, or any amendment or supplement to such registration
statement or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus, in the light of the circumstances under which they
were made) not misleading. The Company will reimburse each of the foregoing for
any legal or any other expenses reasonably incurred by such Person in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable to any such
Person in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement or
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company by or on behalf of Lavazza
in writing specifically for use in the preparation thereof (including, without
limitation, the information provided by Lavazza pursuant to Section 2.8 hereof);
provided, further that this indemnity will not apply to any loss, claim, damage
or liability arising from an offer or sale of Registrable Securities occurring
during a period in which the availability of the registration statement or any
related prospectus may be suspended (a “Suspension Period”) so long as the
Company theretofore provided Lavazza with notice thereof pursuant to
Section 2.5(e) hereof.

(mm)    In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, to the extent permitted by
law, Lavazza will indemnify and hold harmless the Company and each of its
directors, officers and employees and each Person controlling the Company within
the meaning of Section 15 of the Securities Act

 

8



--------------------------------------------------------------------------------

against any losses, claims, damages or liabilities, joint or several, to which
any of the foregoing may become subject under the Securities Act, the Exchange
Act or otherwise insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) (A) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any preliminary or final prospectus contained in such
registration statement, or any amendment or supplement to the registration
statement or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus, in the light of the circumstances under which they
were made) not misleading, if the statement or omission was made in reliance
upon and in conformity with information furnished to the Company by or on behalf
of Lavazza in writing, specifically for use in connection with the preparation
of such registration statement, prospectus, amendment or supplement (as
applicable) or (B) arise out of or are based upon a sale of Registrable
Securities during a Suspension Period so long as the Company theretofore
provided Lavazza with notice thereof pursuant to Section 2.5(e) hereof. In no
event shall the liability of Lavazza be greater in amount than the dollar amount
of the proceeds received by Lavazza under the sale of the Registrable Securities
giving rise to such indemnification obligation, except in the case of any
losses, claims, damages or liabilities (or actions in respect thereof) arising
out of or based upon fraud or willful misconduct by Lavazza.

(nn)    Each party entitled to indemnification under this Section 2.7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has knowledge of any claim as to which indemnity may be sought, and shall permit
the Indemnifying Party to assume the defense of such claim or any litigation
resulting therefrom; provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 2.7, to the extent such failure is not
prejudicial. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

(oo)    If the indemnification provided for in this Section 2.7 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall

 

9



--------------------------------------------------------------------------------

be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

Information. Lavazza shall furnish to the Company such information regarding
Lavazza and the distribution proposed by Lavazza as the Company may reasonably
request and as shall be reasonably required in connection with any registration
referred to in this Section 2. Lavazza agrees promptly to furnish to the Company
all information required to be disclosed in order to make the information
previously furnished to the Company by Lavazza not misleading. Any sale of any
Registrable Securities by Lavazza shall constitute a representation and warranty
by Lavazza that the information relating to Lavazza and its plan of distribution
is as set forth in the prospectus delivered by Lavazza in connection with such
disposition, that such prospectus does not, as of the time of such sale, contain
any untrue statement of a material fact relating to or provided by Lavazza or
its plan of distribution and that such prospectus does not, as of the time of
such sale, omit to state any material fact relating to or provided by Lavazza or
its plan of distribution necessary in order to make the statements in such
prospectus, in the light of the circumstances under which they were made, not
misleading. Lavazza agrees to keep confidential the receipt of any notice
received pursuant to Section 2.5(e) and the contents thereof, except as required
pursuant to applicable law. Notwithstanding anything to the contrary herein, the
Company shall be under no obligation to name Lavazza in any registration
statement if Lavazza has not provided the information required by this
Section 2.8 with respect to Lavazza as a selling securityholder in such
registration statement or any related prospectus.

Rule 144 Requirements. With a view to making available to Lavazza the benefits
of Rule 144 promulgated under the Securities Act and any other rule or
regulation of the Commission that may at any time permit Lavazza to sell
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(pp)    make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;

(qq)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

(rr)    furnish to Lavazza upon written request a copy of the most recent annual
or quarterly report of the Company and such other reports and other publicly
available documents as may be reasonably requested by Lavazza to avail itself of
any rule or regulation of the Commission which permits Lavazza to sell the
Registrable Securities without registration; and

(ss)    prior to the filing of the registration statement or any amendment
thereto (whether pre-effective or post-effective), and prior to the filing of
any prospectus or prospectus

 

10



--------------------------------------------------------------------------------

supplement related thereto, to provide Lavazza with copies of all of the pages
thereof (if any) that reference Lavazza.

Termination of Status as Registrable Securities. The Registrable Securities will
cease to be Registrable Securities upon the earliest to occur of the following
events: (i) such Registrable Securities have been sold pursuant to an effective
registration statement; or (ii) such Registrable Securities have been sold by
Lavazza pursuant to Rule 144 (or other similar rule); provided, further, that
each Registrable Security will cease to be deemed a Registrable Security for so
long as such Registrable Security may be resold by Lavazza pursuant to Rule
144(b)(1)(i).

Lock-Up. Without the prior written consent of the Company and any underwriter
managing an underwritten offering of the Company’s securities, Lavazza shall not
(a) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer, directly or indirectly, any
Common Stock or any securities convertible into or exercisable or exchangeable
for such Common Stock or (b) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Common Stock, whether any such transaction described in clause
(a) or (b) above is to be settled by delivery of such Common Stock or such other
securities, in cash or otherwise for any lock-up period agreed upon by the
underwriters and the Company in an underwritten offering of the securities of
the Company in which Registrable Securities are sold. For the avoidance of
doubt, the provisions of this Section 2.11 are in addition to the limitations
set forth in Section 8 of the Purchase Agreement.

Miscellaneous

Amendment. No amendment, alteration or modification of any of the provisions of
this Agreement will be binding unless made in writing and signed by each of the
Company and Lavazza.

Injunctive Relief. It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

Notices. All notices required or permitted under this Agreement must be in
writing and sent to the address or facsimile number identified below. Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by
facsimile followed by hard copy delivered by the methods under clause (c) or
(d); (c) by prepaid certified or registered mail, return receipt requested; or
(d) by prepaid reputable overnight delivery service. Notices will be effective
upon

 

11



--------------------------------------------------------------------------------

receipt. Either party may change its notice address by providing the other party
written notice of such change. Notices shall be delivered as follows:

 

If to Lavazza:    Luigi Lavazza S.p.A.    Attention: Simona Musso, General
Counsel    Corso Novara, 59    10154 Torino, Italy    Fax: +39-011-239-8635 with
a copy to:    Cleary Gottlieb Steen & Hamilton LLP    Attention: William A.
Groll, Esq.    One Liberty Plaza    New York, NY 10006    Fax: (212) 225-3999
If to the Company:    Green Mountain Coffee Roasters, Inc.    Attention: Howard
Malovany,    Vice President, Corporate General Counsel, and Secretary    33
Coffee Lane    Waterbury, VT 05676    Fax: (802) 882-4400 with a copy to:   
Ropes & Gray LLP    Attention: Jane D. Goldstein, Esq.    One International
Place    Boston, MA 02110    Fax: (617) 235-0376

Governing Law; Jurisdiction; Venue; Jury Trial.

(tt)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York without giving effect to any choice or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

(uu)    Each of the Company and Lavazza irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the State of New York sitting in the Borough of Manhattan, New York and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and the transactions contemplated herein, or for
recognition or enforcement of any judgment, and each of the Company and Lavazza
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by applicable law, in such federal court.
Each of the Company and Lavazza hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

12



--------------------------------------------------------------------------------

(vv)    Each of the Company and Lavazza irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement and the transactions contemplated herein in any
court referred to in Section 3.4(b) hereof. Each of the Company and Lavazza
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(ww)    EACH OF THE COMPANY AND LAVAZZA HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND LAVAZZA
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT EACH OF THE COMPANY AND LAVAZZA HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Successors, Assigns and Transferees. (a) Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that Lavazza shall be entitled to transfer Registrable
Securities to one or more of its Subsidiaries and, solely in connection
therewith, may assign its rights hereunder in respect of such transferred
Registrable Securities, in each case, so long as Lavazza is not relieved of any
liability or obligations hereunder, without the prior consent of the Company.
Any transfer or assignment made other than as provided in the first sentence of
this Section 3.5 shall be null and void. Subject to the foregoing and except as
otherwise provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto.

Entire Agreement. This Agreement and the Purchase Agreement, together with any
exhibits hereto and thereto, constitute the entire agreement between the parties
relating to the subject matter hereof and all previous agreements or
arrangements between the parties, written or oral, relating to the subject
matter hereof are superseded.

Waiver. No failure on the part of either party hereto to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

Severability. If any part of this Agreement is declared invalid or unenforceable
by any court of competent jurisdiction, such declaration shall not affect the
remainder of the Agreement

 

13



--------------------------------------------------------------------------------

and the invalidated provision shall be revised in a manner that will render such
provision valid while preserving the parties’ original intent to the maximum
extent possible.

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. All references in this Agreement to sections, paragraphs and
exhibits shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits attached hereto.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be enforceable against the parties that execute such counterparts
(including by facsimile or other electronic means), and all of which together
shall constitute one instrument.

Term and Termination. Lavazza’s rights to request the registration of the
Registrable Securities under this Agreement will terminate automatically once
all Registrable Securities cease to be Registrable Securities pursuant to the
terms of Section 2.10 of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

GREEN MOUNTAIN COFFEE

ROASTERS, INC.,

a Delaware Corporation

By:  

/s/ Lawrence J. Blanford

Name:   Lawrence J. Blanford Title:   President and Chief Executive Officer

 

LUIGI LAVAZZA S.P.A.,

an Italian corporation

By:  

/s/ Gaetano Mele

Name:   Gaetano Mele Title:   Chief Executive Officer

 

15